

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1




INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this "Agreement"), dated as of
___________________, between Adams Resources & Energy, Inc., a Delaware
corporation (the "Corporation"), and _________________ ("Indemnitee").


W I T N E S S E T H:


WHEREAS, Indemnitee is either a member of the board of directors of the
Corporation (the "Board of Directors") or an officer of the Corporation, or
both, and in such capacity or capacities, or otherwise as an Agent (as
hereinafter defined) of the Corporation, is performing a valuable service for
the Corporation; and


WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and


WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity and
advancement of expenses provided for herein:


NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee continuing to serve the Corporation as an Agent and
intending to be legally bound hereby, the parties hereto agree as follows:


Services by Indemnitee.  Indemnitee agrees to serve (a) as a director or an
officer of the Corporation, or both, so long as Indemnitee is duly appointed or
elected and qualified in accordance with the applicable provisions of the
Certificate of Incorporation, as amended, and Bylaws, as amended, of the
Corporation, and until such time as Indemnitee resigns or fails to stand for
election or is removed from Indemnitee's position, or (b) otherwise as an Agent
of the Corporation. Indemnitee may from time to time also perform other services
at the request or for the convenience of, or otherwise benefiting the
Corporation.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Indemnitee shall have no
obligation under this Agreement to continue to serve in any such position and
the Corporation shall have no obligation under this Agreement to continue
Indemnitee in any such position.
 
Indemnification.  Subject to the terms and conditions of this Agreement, the
Corporation hereby agrees to indemnify Indemnitee as follows:
 

 
 

--------------------------------------------------------------------------------

 

The Corporation shall, with respect to any Proceeding (as hereinafter defined)
associated with Indemnitee's being an Agent (as hereinafter defined), indemnify
Indemnitee to the fullest extent permitted by applicable law and the Certificate
of Incorporation of the Corporation in effect on the date hereof or as such law
or Certificate of Incorporation may from time to time be amended (but, in the
case of any such amendment, only to the extent such amendment permits the
Corporation to provide broader indemnification rights than the law or
Certificate of Incorporation permitted the Corporation to provide before such
amendment). The right to indemnification conferred herein and in the Certificate
of Incorporation shall be presumed to have been relied upon by Indemnitee in
serving or continuing to serve the Corporation as an Agent and shall be
enforceable as a contract right. Without in any way limiting or diminishing the
scope of the indemnification provided by this Section 2, the Corporation agrees
to indemnify Indemnitee to the fullest extent permitted by law if and wherever
Indemnitee is or was a party to, or is threatened to be made a party to, any
Proceeding, including without limitation any Proceeding brought by or in the
right of the Corporation, by reason of the fact that Indemnitee is or was an
Agent or by reason of anything done or not done by Indemnitee in such capacity
as an Agent, against all Expenses (as hereinafter defined) and Liabilities (as
hereinafter defined) actually and reasonably incurred by Indemnitee or on his or
her behalf in connection with the investigation, defense, settlement or appeal
of such Proceeding. In addition to, and not as a limitation of, the foregoing,
the rights of indemnification of Indemnitee provided under this Agreement shall
include those rights set forth in Sections 3 and 8 below. Notwithstanding the
foregoing, the Corporation shall not be required to indemnify Indemnitee in
connection with a Proceeding commenced by Indemnitee unless (i) such Proceeding
was commenced by Indemnitee to enforce Indemnitee's rights under this Agreement
or (ii) the commencement of such Proceeding was authorized by the Board of
Directors.
 
Advancement of Expenses.
 
The Corporation agrees with Indemnitee that all reasonable Expenses incurred by
or on behalf of Indemnitee (including costs of enforcement of this Agreement) in
connection with a Proceeding shall be advanced from time to time by the
Corporation to Indemnitee within thirty (30) days after the receipt by the
Corporation of a written request by or on behalf of Indemnitee for an advance of
such Expenses, whether prior to, during or after final disposition of a
Proceeding (including without limitation any Proceeding brought by or in the
right of the Corporation), except to the extent that there has been a Final
Adverse Determination (as hereinafter defined) that Indemnitee is not entitled
to be indemnified for such Expenses. A written request by an Indemnitee for an
advancement of any and all Expenses under this paragraph shall contain
reasonable detail of the Expenses incurred by Indemnitee for which the
Indemnitee is seeking an advance. In the event that such written request shall
be accompanied by an affidavit of counsel to Indemnitee to the effect that such
counsel has reviewed such Expenses and that such Expenses are reasonable in such
counsel's view, then such expenses shall be deemed reasonable in the absence of
clear and convincing evidence to the contrary. By execution of this Agreement,
Indemnitee shall be deemed to have made whatever undertaking as may be required
by law at the time of any advancement of Expenses with respect to repayment to
the Corporation of such advanced Expenses. In the event that the Corporation
shall breach its obligation to advance Expenses under this Section 3, the
parties hereto agree that Indemnitee's remedies available at law would not be
adequate and that Indemnitee would be entitled to the remedies of specific
performance and injunctive relief to enforce such obligation of the
Corporation.  The Corporation acknowledges that it has agreed to advance
Expenses hereunder in order to promote the business interests of the Corporation
and the Corporation agrees with Indemnitee that it will not fail to comply with
its obligation to advance Expenses to Indemnitee as required under this
Agreement on the ground that such advancement violates or would violate Section
13(k) of the Securities Exchange Act of 1934, as amended, unless the Corporation
has received an affirmative and unqualified written opinion of Independent Legal
Counsel to the effect that such an advance of Expenses would result in a
violation of said Section 13(k).
 

 
 

--------------------------------------------------------------------------------

 

Witness Expenses in Certain Proceedings.  Notwithstanding any other provision of
this Agreement to the contrary, to the extent that Indemnitee was or is, by
reason of the fact that the Indemnitee is or was an Agent, a witness or other
non-party participant in any Proceeding to which the Indemnitee is not made a
party, the Corporation shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by the Indemnitee or on the Indemnitee's behalf
solely in connection with the Indemnitee's being a witness or other non-party
participant in such Proceeding, and in preparing to be a witness or such other
non-party participant in such Proceeding without the need for any determination
with respect to the Indemnitee's conduct pursuant to Section 5 of this
Agreement.
 
Presumptions and Effect of Certain Proceedings.
 
Upon making a request for indemnification, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Corporation shall have
the burden of proof to overcome that presumption in reaching any contrary
determination.  The termination of any Proceeding by judgment, order, settlement
(whether with or without court approval), arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent shall not affect this
presumption or, except as determined by a judgment or other final adjudication
adverse to Indemnitee, establish a presumption with regard to any factual matter
relevant to determining Indemnitee's rights to indemnification hereunder. If the
forum so empowered to make a determination of Indemnitee's entitlement to
indemnification pursuant to Section 5 hereof shall have failed to make the
requested determination within sixty (60) days after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or other disposition or partial disposition
of any Proceeding or any other event that could enable the Corporation to
determine Indemnitee's entitlement to indemnification, the requisite
determination that Indemnitee is entitled to indemnification shall be deemed to
have been made.
 
For purposes of this Agreement, Indemnitee shall be deemed to have acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Corporation, or, with respect to any criminal
Proceeding, to have had no reasonable cause to believe Indemnitee's conduct was
unlawful, if such action was based on any of the following: (a) the records or
books of the account of Corporation or other Enterprise, including financial
statements; (b) information supplied to Indemnitee by the officers of the
Corporation or other Enterprise in the course of his/her duties; (c) the advice
of legal counsel for the Corporation or other Enterprise; or (d) information or
records given in reports made to the Corporation or other Enterprise by an
independent certified public  accountant or by an appraiser or other expert
selected with reasonable care by the Corporation or other Enterprise.  The
provisions of this Section 4(b) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct.
 
The knowledge and/or actions, or failure to act, of any director, officer, agent
or employee of the Corporation or other Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Procedure for Determination of Entitlement to Indemnification.
 
Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Corporation. The Corporation's obligation to comply with
such request for indemnification is subject to the condition that the matter of
the Indemnitee's entitlement to such indemnification under applicable law has
been heard before a forum referred to in Section 5(b) below and such forum shall
not have determined that the Indemnitee did not meet the required standard of
conduct under applicable law; provided, however, that such condition shall not
be applicable (and no such hearing or determination shall be required) (i) where
indemnification is mandatory under applicable law, (ii) with respect to any
request for indemnification by an Indemnitee under Section 3(b) or (iii) in any
case in which such determination is, by the express terms of this Agreement
(including but not limited to Section 4 hereof), deemed to have been made or is
otherwise not required to be made under this Agreement, and in each such case
payment of indemnification to which an Indemnitee is entitled under this
Agreement shall be made within thirty (30) days after such request is received
by the Corporation. Any request for indemnification shall include sufficient
documentation or information reasonably available to Indemnitee for the
determination of entitlement to indemnification. In any event, Indemnitee shall
submit Indemnitee's claim for indemnification within a reasonable time, not to
exceed five (5) years after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere or its
equivalent, or final determination, whichever is the later date for which
Indemnitee requests indemnification. The Secretary or other appropriate officer
of the Corporation shall, promptly upon receipt of Indemnitee's request for
indemnification, advise the Board of Directors in writing that Indemnitee has
made such request. Determination of Indemnitee's entitlement to indemnification
shall be made not later than sixty (60) days after the Corporation's receipt of
Indemnitee's written request for such indemnification, provided that any request
for indemnification for Liabilities, other than amounts paid in settlement,
shall have been made after a determination thereof in a Proceeding.
 


 


 
The Indemnitee shall be entitled to select the forum in which the Indemnitee's
entitlement to indemnification will be heard, which selection shall be included
in the written request for indemnification referred to in Section 5(a), except
that the Indemnitee may not choose to have the stockholders of the Corporation
make such determination without the consent of the Board of Directors. Subject
to the foregoing, the forum shall be any one of the following:
 
the stockholders of the Corporation (with such approval being sufficient if it
is given by stockholders holding a majority of the shares present at a meeting
of the stockholders at which a quorum is present);
 
a majority vote of Disinterested Directors (as hereinafter defined), even though
less than a quorum;
 
Independent Legal Counsel, whose determination shall be made in a written
opinion; or
 
a panel of three arbitrators, one selected by the Corporation, another by
Indemnitee and the third by the first two arbitrators; or if for any reason
three arbitrators are not selected within thirty (30) days after the appointment
of the first arbitrator, then selection of additional arbitrators shall be made
by the American Arbitration Association.  If any arbitrator resigns or is unable
to serve in such capacity for any reason, the American Arbitration Association
shall select such arbitrator's replacement.  The arbitration shall be conducted
pursuant to the commercial arbitration rules of the American Arbitration
Association now in effect.
 

 
 

--------------------------------------------------------------------------------

 

Payment of indemnification for Liabilities and Expenses as to which Indemnitee
is determined entitled pursuant to Section 5 or deemed determined pursuant to
Section 4 shall be made as promptly as practicable after such determination or
deemed determination and in any event within thirty (30) days thereafter.
 
Specific Limitations on Indemnification.  Notwithstanding anything in this
Agreement to the contrary, the Corporation shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:
 
To the extent that such payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by the Corporation or an affiliate
otherwise than pursuant to this Agreement. Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from the Corporation
pursuant to this Agreement by assigning to the Corporation any claims under such
insurance to the extent Indemnitee is paid by the Corporation;
 
Provided there has been no Change in Control, for Liabilities in connection with
Proceedings settled by the Indemnitee without the Corporation's consent, which
consent, however, shall not be unreasonably withheld or delayed;
 
For an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), or similar
provisions of any state statutory or common law; or
 
To the extent it would be otherwise prohibited by law, if so established by a
judgment or other final adjudication adverse to Indemnitee.
 
Fees and Expenses of Forum.  The Corporation agrees to pay all reasonable fees
and expenses associated with the determination of the Indemnitee's entitlement
to indemnification in accordance with Section 5(b), including, without
limitation, fees and expenses in connection with a meeting of the stockholders
of the Corporation and the reasonable fees and expenses of Disinterested
Directors, Independent Legal Counsel or a panel of three arbitrators should such
Disinterested Directors, Independent Legal Counsel or such arbitrators be
retained to make a determination of Indemnitee's entitlement to indemnification
pursuant to Section 5(b) of this Agreement, and the Corporation shall fully
indemnify such Disinterested Directors, Independent Legal Counsel or arbitrators
against any and all expenses and losses incurred by any of them arising out of
or relating to this Agreement or their engagement pursuant hereto.
 
Remedies of Indemnitee.
 
In the event that (i) a determination pursuant to Section 5 hereof is made that
Indemnitee is not entitled to indemnification, (ii) advances of Expenses are not
timely made pursuant to this Agreement, (iii) payment of indemnification to
Indemnitee has not been timely made pursuant to this Agreement, or (iv)
Indemnitee otherwise seeks enforcement of this Agreement, then Indemnitee shall
be entitled to a final adjudication in the Court of Chancery of the State of
Delaware of the Indemnitee's rights and remedies under this Agreement (which
remedies may include, without limitation, an order compelling enforcement of the
Corporation's obligations under this Agreement through the remedy of specific
performance or injunctive relief). Alternatively, unless (i) the determination
of Indemnitee's entitlement to indemnification was made by a panel of
arbitrators pursuant to Section 5(b)(iv) hereof, or (ii) court approval is
required by law for the indemnification sought by Indemnitee, Indemnitee at
Indemnitee's option may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the commercial arbitration rules of the American
Arbitration Association now in effect, which award is to be made within ninety
(90) days following the filing of the demand for arbitration. The Corporation
shall not oppose Indemnitee's right to seek any such adjudication or arbitration
award. In any such proceeding or arbitration Indemnitee shall be presumed to be
entitled to indemnification and advancement of Expenses under this Agreement and
the Corporation shall have the burden of proof to overcome that presumption.
 

 
 

--------------------------------------------------------------------------------

 



 
In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo on the merits and
Indemnitee shall not be prejudiced by reason of such prior determination that
Indemnitee is not entitled to indemnification.
 
If a determination that Indemnitee is entitled to indemnification has been made
pursuant to Section 5 hereof, or is deemed to have been made pursuant to Section
4 hereof or otherwise pursuant to the terms of this Agreement, then the
Corporation shall be bound by such determination or deemed determination in the
absence of an intentional misrepresentation or omission of a material fact by
Indemnitee in connection with such determination.
 
The Corporation shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Corporation shall stipulate in any such court or before any such arbitrator that
the Corporation is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.
 
Expenses reasonably incurred by Indemnitee in connection with Indemnitee's
request for indemnification under this Agreement, seeking enforcement of this
Agreement or to recover damages for breach of this Agreement shall be borne by
the Corporation when and as incurred by Indemnitee irrespective of any Final
Adverse Determination that Indemnitee is not entitled to indemnification.
 
Contribution.  If the Indemnitee is not entitled to the indemnification provided
in Section 2 for any reason other than the statutory limitations set forth in
the Delaware General Corporation Law, then the Corporation, in lieu of
indemnifying Indemnitee, shall contribute to the amount of Expenses and
Liabilities actually and reasonably incurred and paid or to be paid by
Indemnitee in such proportion as is deemed fair and reasonable in light of all
the circumstances of the relevant Proceeding to reflect (i) the relative
benefits received by the Corporation on the one hand and the Indemnitee on the
other hand from the transaction from which such Proceeding arose and (ii) the
relative fault of the Corporation on the one hand and of Indemnitee on the other
hand in connection with the events which resulted in such Expenses and
Liabilities, as well as any other relevant equitable considerations. The
relative fault of the Corporation on the one hand and of Indemnitee on the other
hand shall be determined by reference to, among other things, the parties'
relative intent, knowledge, access to information, and opportunity to correct or
prevent the circumstances resulting in such Expenses and Liabilities. The
Corporation agrees that it would not be just and equitable if contribution
pursuant to this Section 9 were determined by pro rata allocation or any other
method of allocation which does not take account of the foregoing equitable
considerations.
 
Partial Indemnification.  If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
any Expenses or Liabilities of any type whatsoever, but the Indemnitee is not
entitled, however, to indemnification for the total amount thereof, then the
Corporation shall nevertheless indemnify the Indemnitee for the portion thereof
to which the Indemnitee is entitled.
 

 
 

--------------------------------------------------------------------------------

 

Spousal Indemnification. The Corporation will indemnify Indemnitee's spouse to
whom Indemnitee is legally married at any time Indemnitee is covered under the
indemnification provided in this Agreement (even if Indemnitee did not remain
married to him or her during the entire period of coverage) against any
Proceeding for the same period, to the same extent and subject to the same
standards, limitations, obligations and conditions under which Indemnitee is
provided indemnification herein, if Indemnitee's spouse (or former spouse)
becomes involved in a Proceeding solely by reason of his or her status as
Indemnitee's spouse, including, without limitation, any Proceeding that seeks
damages recoverable from marital community property, jointly-owned property or
property purported to have been transferred from Indemnitee to his/her spouse
(or former spouse). Indemnitee's spouse or former spouse also may be entitled to
advancement of Expenses to the same extent that Indemnitee is entitled to
advancement of Expenses herein. The Corporation may maintain insurance to cover
its obligation hereunder with respect to Indemnitee's spouse (or former spouse)
or set aside assets in a trust or escrow funds for that purpose.
 
Maintenance of Insurance; Notice.
 
The Corporation represents that it presently has in place certain directors' and
officers' liability insurance policies covering its directors and officers.
Subject only to the provisions within this Section 12, the Corporation agrees
that so long as Indemnitee shall have consented to serve or shall continue to
serve as a director or officer of the Corporation, or both, or as an Agent of
the Corporation, and thereafter so long as Indemnitee shall be subject to any
possible Proceeding (such periods being hereinafter sometimes referred to as the
"Indemnification Period"), the Corporation will use all reasonable efforts to
maintain in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policies of directors' and officers' liability insurance from
established and reputable insurers, providing, in all respects, coverage both in
scope and amount which is no less favorable than that presently provided.
Notwithstanding the foregoing, the Corporation shall not be required to maintain
said policies of directors' and officers' liability insurance during any time
period if during such period such insurance is not reasonably available or if it
is determined in good faith by the then Board of Directors either that:
 
The premium cost of maintaining such insurance is substantially disproportionate
to the amount of coverage provided thereunder; or
 
The protection provided by such insurance is so limited by exclusions,
deductions or otherwise that there is insufficient benefit to warrant the cost
of maintaining such insurance.
 
Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Corporation shall choose to continue to maintain any
policies of directors' and officers' liability insurance during the
Indemnification Period, the Corporation shall maintain similar and equivalent
insurance for the benefit of Indemnitee during the Indemnification Period
(unless such insurance shall be less favorable to Indemnitee than the
Corporation's existing policies).
 
If, at the time of the receipt of a written request for indemnification pursuant
to Section 5(a), the Corporation has directors' and officers' liability
insurance in effect, the Corporation shall give prompt notice of the
commencement of the Proceeding to which such indemnification request relates to
the insurer or insurers providing such directors' and officers' liability
insurance in accordance with the procedures set forth in the respective
directors' and officers' liability insurance policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable by such insurers as a result of
such proceeding in accordance with the terms of such directors' and officers'
liability insurance policies.
 

 
 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing provisions of this Section 12, the Corporation's
decision whether or not to adopt and maintain such insurance shall not affect in
any way its obligations to indemnify its officers and directors under this
Agreement or otherwise. In all policies of director and officer liability
insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Corporation's directors, if the Indemnitee is a
director; or of the Corporation's officers, if Indemnitee is not a director of
the Corporation, but is an officer. The Corporation agrees that the provisions
of this Agreement shall remain in effect regardless of whether liability or
other insurance coverage is at any time obtained or retained by the Corporation.
 
Modification, Waiver, Termination and Cancellation.  No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.
 
Subrogation.  In the event of a payment to the Indemnitee under this Agreement,
the Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to the circumstances giving rise
to such payment, and such Indemnitee shall execute all papers reasonably
required and shall do everything that may be necessary to secure any such
subrogation rights, including the execution of such documents reasonably
necessary to enable the Corporation effectively to bring suit to enforce such
rights.
 
Notice by Indemnitee and Defense of Claim.  Indemnitee shall promptly notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission so to
notify the Corporation will not relieve it from any liability that it may have
to Indemnitee, if such omission does not prejudice the Corporation's rights. If
such omission does prejudice the Corporation's rights, the Corporation will be
relieved from liability only to the extent of such prejudice. Notwithstanding
the foregoing, such omission will not relieve the Corporation from any liability
that it may have to Indemnitee otherwise than under this Agreement. With respect
to any Proceeding as to which Indemnitee notifies the Corporation of the
commencement thereof:
 
The Corporation will be entitled to participate therein at its own expense; and
 
The Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding without the Indemnitee's
written consent if there has been a Change in Control or if Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee with respect to such Proceeding. After notice from
the Corporation to Indemnitee of the Corporation's election to assume the
defense thereof, the Corporation will not be liable to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
with the defense thereof, other than reasonable costs of investigation or as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee's
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Corporation of its assumption of the defense
thereof shall be at the expense of Indemnitee unless:
 
the employment of counsel by Indemnitee has been authorized by the Corporation;
 
Indemnitee shall have reasonably concluded that counsel engaged by the
Corporation may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or
 

 
 

--------------------------------------------------------------------------------

 



 
the Corporation shall not in fact have employed counsel to assume the defense in
such Proceeding or shall not in fact have assumed such defense and be acting in
connection therewith with reasonable diligence; in each of which cases the fees
and expenses of such counsel shall be at the expense of the Corporation.
 
The Corporation shall not settle any Proceeding in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee's written consent;
provided, however, that Indemnitee will not unreasonably withhold his or her
consent to any proposed settlement.
 
Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
 


 
If to Indemnitee, to:
 
__________________________
__________________________
__________________________
__________________________


If to the Corporation, to:
 
Adams Resources & Energy, Inc.
4400 Post Oak Pkwy Suite 2700
Houston, Texas 77027
Attn: Mr. R. B. Abshire


or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.


Nonexclusivity.  The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Corporation's Certificate of Incorporation or Bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.
 

 
 

--------------------------------------------------------------------------------

 

Certain Definitions.
 
"Agent" shall mean any person who: (i) is or was a director or officer of the
Corporation or a Subsidiary (as defined below) of the Corporation or serves or
served as a member of any committee of the board of directors of the Corporation
of any Subsidiary; (ii) is or was serving at the request of, for the convenience
of, or to represent the interest of, the Corporation or a Subsidiary of the
Corporation as a director or officer of, or member of a committee of the board
of directors of (or comparable management body of), another foreign or domestic
corporation, partnership, joint venture, limited liability company, trust or
other Enterprise or an affiliate of the Corporation; or (iii) is or was a
director or officer (or member of a committee of the board of directors) of a
foreign or domestic corporation which was a predecessor corporation of the
Corporation or a Subsidiary of the Corporation, or is or was a director or
officer (or member of a committee of the board of directors) of another
enterprise or affiliate of the Corporation at the request of, for the
convenience of, or to represent the interests of, such predecessor corporation.
The term "ENTERPRISE" includes, without limitation, any employee benefit plan of
the Corporation, its Subsidiaries, affiliates and predecessor corporations. The
term "SUBSIDIARY" means any corporation of which more than fifty percent (50%)
of the outstanding voting securities is owned directly or indirectly by (i) the
Corporation, (ii) the Corporation and one or more of its Subsidiaries or (iii)
one or more of the Corporation's Subsidiaries.
 
"Change in Control" shall mean the occurrence after the date of this Agreement
of any of the following:
 
Both (A) any "person" (as defined below) is or becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing at least 25% of the total voting
power represented by the Corporation's then outstanding voting securities; and
(B) the beneficial ownership by such person of securities representing such
percentage has not been approved by a majority of the "continuing directors" (as
defined below);
 
Any "person" is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing at least 50% of the total voting power represented by
the Corporation's then outstanding voting securities;
 
A change in the composition of the Board of Directors occurs, as a result of
which fewer than two-thirds of the incumbent directors are directors who either
(A) had been directors of the Corporation on the "look-back date" (as defined
below) (the "Original Directors") or (B) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority in the aggregate of the Original Directors who were still in office at
the time of the election or nomination and directors whose election or
nomination was previously so approved (the "continuing directors");
 
The stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, if such merger or consolidation would
result in the voting securities of the Corporation outstanding immediately prior
thereto representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity) 55% or less of the total voting power
represented by the voting securities of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation; or
 
The stockholders of the Corporation approve (A) a plan of complete liquidation
of the Corporation or (B) an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation's assets.
 

 
 

--------------------------------------------------------------------------------

 

For purposes of Subsection (i) above, the term "person" shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (x) a trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation or of a parent or subsidiary of the Corporation
or (y) a corporation owned directly or indirectly by the stockholders of the
Corporation in substantially the same proportions as their ownership of the
common stock of the Corporation.


For purpose of Subsection (i) and (ii) above, the term “person” shall also
exclude Mr. K. S. Adams, Jr. and his affiliates.


For purposes of Subsection (iii) above, the term "look-back date" shall mean the
later of (x) the date hereof or (y) the date 24 months prior to the date of the
event that may constitute a "Change in Control."


Any other provision of this Section 18(b) notwithstanding, the term "Change in
Control" shall not include a transaction, if undertaken at the election of the
Corporation, the result of which is to sell all or substantially all of the
assets of the Corporation to another corporation (the "surviving corporation");
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Corporation immediately following such transaction in
substantially the same proportions as their ownership of the Corporation's
common stock immediately preceding such transaction; and provided, further, that
the surviving corporation expressly assumes this Agreement.


"Disinterested Director" shall mean a director of the Corporation who is not or
was not a party to or otherwise involved in the Proceeding in respect of which
indemnification is being sought by Indemnitee.
 
"Expenses" shall include all direct and indirect costs (including, without
limitation, attorneys' fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Corporation or any third party) actually and reasonably incurred in connection
with either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement, any
similar agreement, the Certificate of Incorporation or Bylaws of the Corporation
or any Subsidiary, applicable law or otherwise; provided, however, that
"Expenses" shall not include any Liabilities.
 
"Final Adverse Determination" shall mean that a determination that Indemnitee is
not entitled to indemnification shall have been made pursuant to Section 5
hereof and either (i) a final adjudication in the Court of Chancery of the State
of Delaware or decision of an arbitrator pursuant to Section 8(a) hereof shall
have denied Indemnitee's right to indemnification hereunder, or (ii) Indemnitee
shall have failed to file a complaint in a Delaware court or seek an
arbitrator's award pursuant to Section 8(a) for a period of one hundred eighty
(180) days after the determination made pursuant to Section 5 hereof.
 

 
 

--------------------------------------------------------------------------------

 



 
"Independent Legal Counsel" shall mean a law firm or a member of a firm selected
by the Corporation and approved by Indemnitee (which approval shall not be
unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Corporation (which approval shall not be
unreasonably withheld), that neither is presently nor in the past five (5) years
has been retained to represent: (i) the Corporation or any of its Subsidiaries
or affiliates, or Indemnitee or any corporation of which Indemnitee was or is a
director, officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term "Independent Legal Counsel" shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Corporation or
Indemnitee in an action to determine Indemnitee's right to indemnification under
this Agreement.
 
"Liabilities" shall mean liabilities of any type whatsoever including, but not
limited to, any judgments, fines, ERISA excise taxes and penalties, penalties
and amounts paid in connection with any Proceeding, (including all interest
assessments and other charges paid or payable in connection with or in respect
of any judgments, fines, penalties or amounts paid in settlement of any
Proceeding).
 
"Proceeding" shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, including any appeal therefrom, that is
associated with Indemnitee's being an Agent of the Corporation.
 
Binding Effect; Duration and Scope of Agreement.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as an Agent.
 
Effective Date. The provisions of this Agreement shall cover Proceedings whether
now pending or hereafter commenced and shall be retroactive to cover acts or
omissions or alleged acts or omissions which heretofore have taken place. The
Corporation shall be liable under this Agreement, pursuant to Sections 3 and 8
hereof, for all acts of Indemnitee while serving as a director and/or officer,
notwithstanding the termination of Indemnitee's service, if such act was
performed or omitted to be performed during the term of Indemnitee's service to
the Corporation.
 
Severability.  If any provision or provisions of this Agreement (or any portion
thereof) shall be held to be invalid, illegal or unenforceable for any reason
whatsoever:
 
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby; and
 
to the fullest extent legally possible, the provisions of this Agreement shall
be construed so as to give effect to the intent of any provision held invalid,
illegal or unenforceable.
 
Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, as applied to contracts
between Delaware residents entered into and to be performed entirely within the
State of Delaware, without regard to conflict of laws rules.
 

 
 

--------------------------------------------------------------------------------

 



 
Consent to Jurisdiction.  The Corporation and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
 
Entire Agreement.  This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement.
 
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement.
 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.
 
CORPORATION:


ADAMS RESOURCES & ENERGY, INC.




By:                                                                           
Name: Frank T. Webster
Title: Director




INDEMNITEE:




By:                                                                           
Name: __________________________
Title: Director

 
 

--------------------------------------------------------------------------------

 
